EXHIBIT 10.37

 

Summary Description of Director Compensation

 

Each non-employee director of Community Bancshares, Inc. (the “Company”),
currently receives $500 per quarterly meeting in compensation for service as
director. Non-employee members of the Company’s Executive Committee, Nominating
Committee, Executive Compensation Committee, Audit Committee and Pension and
ESOP Administrative Committee receive a fee of $250 per meeting. Each
non-employee director of the Company who is also a director of Community Bank
(the “Bank”) receives a monthly fee of $1,500 plus $500 per meeting held in
excess of one meeting per month. Non-employee members of the Bank’s Executive
Committee, Audit Committee and Asset Quality Committee received $250 per
meeting. Non-employee members of Community Bank’s Directors Credit Committee
receive a monthly fee of $500. Each of the non-employee directors of 1st
Community Credit Corporation, Community Insurance Corp. and Community
Appraisals, Inc. receive a quarterly fee of $500.

 

On January 27, 2004, each non-employee director was granted an option to
purchase 25,000 shares of Company common stock at an exercise price of $5.35 per
share, the fair market value of the stock on the date of the grant.

 

The compensation of directors may be changed from time to time by the Board of
Directors upon recommendation of the Compensation Committee without shareholder
approval.

 